EXHIBIT 21.1 LIST OF REGISTRANT’S SUBSIDIARIES Subsidiaries of Registrant (All 100% owned) Country of Organization NVIDIA International Holdings, Inc. United States NVIDIA Development, Inc. Canada JAH Venture Holdings, Inc. United States NVIDIA International, Inc. Cayman Islands NVIDIA US Investment Company United States NVIDIA Singapore Pte Ltd Singapore NVIDIA Pty Limited Australia NVIDIA Ltd. United Kingdom NVIDIA GmbH Germany NVIDIA Hong Kong Holdings Limited Hong Kong NVIDIA GK Japan NVIDIA Graphics Holding Company Mauritius NVIDIA Semiconductor Holding Company Mauritius NVIDIA Graphics Private Limited India NVIDIA Semiconductor Shanghai Co. Ltd. China NVIDIA BVI Holdings Limited British Virgin Islands NVIDIA Semiconductor Shenzhen Holding Company Mauritius NVIDIA Semiconductor Shenzhen Co., Ltd. China NVIDIA Hong Kong Development Limited Hong Kong NVIDIA Helsinki Oy Finland NVIDIA Holding Oy Finland NVIDIA Dutch Cooperatief U.A. Netherlands PortalPlayer LLC United States PortalPlayer International Cayman Islands Mental Images GmbH Germany Mental Images, Inc. United States Mental Images Pty. Ltd. Australia Computer Kulter GmbH Germany Harvest 2400 LLC United States LPN Facilitator LLC United States Ageia Technologies, LLC United States Ageia Technologies Switzerland AG Switzerland PhysX Technologies (Beijing) Co., Ltd. China NVIDIA Singapore Development Pte Ltd Singapore
